SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

370
CA 11-01459
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND MARTOCHE, JJ.


GARY A. BENNETT, PLAINTIFF-APPELLANT,

                      V                                             ORDER

PRESBYTERIAN SENIOR CARE OF WESTERN NEW
YORK, INC., DEFENDANT-RESPONDENT,
ET AL., DEFENDANT.


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

DAMON MOREY LLP, BUFFALO (VINCENT G. SACCOMANDO OF COUNSEL), FOR
DEFENDANT-RESPONDENT AND DEFENDANT.


     Appeal from an order of the Supreme Court, Erie County (Frederick
J. Marshall, J.), entered February 7, 2011 in a personal injury
action. The order, insofar as appealed from, denied the cross motion
of plaintiff for partial summary judgment.

     Now, upon reading and filing the stipulation withdrawing and
discontinuing appeal signed by the attorneys for the parties on
January 19, 2012 and filed on February 15, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court